DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 15 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over patent application no. 2009/0315210 to Linares in view of patent no. 3,797,878 to Fagre et al.
Regarding claims 1 and 15, Linares discloses a plurality of bins (60 and 62) and a downstream conveyor assembly (12) having a belt (not numbered, but shown in fig. 2) configured to deliver debris.
Linares does not disclose the bins having a base that can open and close.
Fagre et al. discloses that it is known to have a bin (11) with a collapsible bottom (25) in a drop bottom container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Linares with the teachings of Fagre et al. by adding the collapsible botton with a reasonable expectation of success for the purpose of providing an efficient container used in areas which requires continuous clean-up as stated in Fagre et al. in col. 1, lines 6-15.
Regarding claim 3, Linares discloses a system controller (paragraph 25).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linares in view of Fagre et al. as applied to claim 1 above, and further in view of patent application no. 2010/0003114 to Mather.
Regarding claim 2, Linares in view of Fagre et al. discloses the claimed invention except for the rail and support post.
Mather discloses that it is known to have a rail (200) and support post (not number, but shown extending downwardly from element [200] in fig. 1) in a lug tender.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Linares in view of Fagre et al. with the teachings of Mather by adding the rail and support post with a reasonable expectation of success for the purpose of providing an efficient means for transporting bins from one location to another.
Claims 4, 5, 7-10 and 16-21 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Linares in view of Fagre et al. as applied to claim 1 above, and further in view of patent no. 5,000,641 to Kikuchi et al.
Regarding claims 4, 5 and 7-10, Linares in view of Fagre et al. discloses the claimed invention except for the signal receiving controller, sensor and indicator alert.
Kikuchi et al. discloses that it is known to have a controller/indicator/computer (11), sensor (10) and indicator alert (col. 3, lines 49-56) in a refuse conveyor system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Linares in view of Fagre et al. with the teachings of Kikuchi et al. by adding the signal receiving controller, sensor and indicator alert with a reasonable expectation of success for the purpose of providing an efficient means to detect when the container is full of refuse.
Regarding claims 16-21, the recited steps in the method of processing debris is considered to be obvious to Linares in view of Fagre et al. and Kikuchi et al. since Linares in view of Fagre et al. and Kikuchi et al. discloses all of the structural limitations of the claims as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus to Linares in view of Fagre et al. and Kikuchi et al. to perform the claimed method for the purpose of providing efficient means of removing refuse from a multi layered structure.  

Allowable Subject Matter
Claims 6, 11-14 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.